Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter

Claims 5, 14, 22-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Claim Objections

Claim 29 recites the limitation "the method" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  An appropriate correction is required.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1, 6-10, 15-17, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al., US 2014/0358890 (hereinafter Liu) in view of Chen, US 20090024595 (hereinafter Chen).

For claims 1, 10, 21, Liu teaches a system, comprising: 
one or more memory devices that store executable program instructions (see [0027], “exemplary system 100 that may be used to implement the framework described herein. System 100 may include a computer system 106 communicatively coupled to an input device 102 (e.g., keyboard, touchpad, microphone, camera, etc.) and an output device 104 (e.g., display device, monitor, printer, speaker, etc.). Computer system 106 also may include a communications card or device 116 (e.g., a modem and/or a network adapter) for exchanging data with network 132 using a communications link 130 (e.g., a telephone line, a wireless network link, a wired network link, or a cable network)”); and 
one or more processors operable to access the memory device(s) and to execute the executable program instructions (see [0027] – [0028]), the executable program instructions comprising: 
a query receiver configured to receive a search query from a search user interface, the search query comprising a search term in a first language (see [0024], [0043] – [0044], “input question received by the QA framework”);
a search results evaluator configured to determine whether execution of the search query will produce a predetermined number of search results (see [0043] – [0044], “automatically process the input question received by the QA framework 122 and generate one or more answers in response to the question,” [0080] – [0081], “refine the search by broadening...the search criteria until the number of search results meets a pre-specified threshold”);
a cross-language search manager configured to, in response to determining that the execution of the search query will not produce the predetermined number of search results: 
obtain a...search term from a cache (see [0023], “knowledge database,” storing/caching mapped synonyms, [0080] – [0081], “The search may be broadened by expanding the mining set of search terms (i.e. conflation). A synonyms dictionary (e.g., WordNet) may be used to add synonyms of extracted question properties (e.g., focus, keywords, etc.) to the mining set” and “may use expanded keywords to perform the search” and “Expanded keywords are obtained by, for example, mapping original keywords (or stems of keywords) to synonyms, as previously described” where obtaining synonyms from database represents obtaining search term from a cache); 
request that a search be executed by a search engine based on at least the search term and the first translated version of the search term (see [0080] – [0081], and where synonym is “added to the mining set” to create expanded search query terms for finding search results); 
receive a set of search results from the search engine based on the search (see [0080] – [0085], execute expanded search query and receive associated “search results”); and 
return the set of search results to the search user interface (see [0080] – [0085], output “search results” to user, [0118] “search results...may be returned”). 

Chen teaches “obtain a first translated version of the search term from a cache that stores translated search terms previously obtained from a network-accessible remote translation service, the first translated version of the search term being in a second language that is different from the first language” (see Chen, [0028] – [0029], “index the content written in one or more languages, and store the content written in each of the one or more languages in the index database 220,” and “The matcher 235 can identify that the language of the translated query 215 is Chinese and match the translated query 215 with Chinese content in the index database 220” where content in other language stored in index database represents cached translated version of search term, [0043], “If the search engine retrieves poor or insufficient search results for reasons including the language of the search queries, the search engine can be expand the language search”, [0051] – [0052], “In some implementations, the search query can be translated from a first language, e.g., the user's language, into a base language, and translated into multiple languages from the base language” where in in order to “expand the language search” system translate query into “multiple languages”).
It would have been obvious to one skilled in the art at the time of the invention to modify the teachings of Liu, expanding search query to include associated synonyms, with the teachings of Chen to expand search queries to include other relevant languages for personalized search results (see Chen, [0029], [0050] – [0051], Liu [0024], “Different search strategies may be combined to support a query in multiple types of knowledge databases and provide the most relevant answer in response to the query. This allows the user to combine knowledge databases without having to consolidate data from the different types of knowledge databases. With such expanded knowledge database support, the user can build a comprehensive knowledge system that increases the rate of answer finding, particularly for specific domain areas”).

For claim 6, the combination teaches the system of claim 1, wherein the search results evaluator is configured to determine whether the execution of the search query will produce the predetermined number of search results by: 
requesting that the search engine execute the search query (see Chen, [0040], [0043], “If the search engine retrieves poor or insufficient search results for reasons including the language of the search queries, the search engine can 
determining a number of search results in a set of search results received from the search engine based on the execution of the search query (see Chen, [0040], [0043], “If the search engine retrieves poor or insufficient search results for reasons including the language of the search queries, the search engine can be configured to activate the ELSE 115 in order to expand the language search” where determination of “insufficient search results” represents determining number of search results based on executed query). 

For claims 8, 16, the combination teaches wherein the cross-language search manager is configured to:  
obtain a second translated version of the search term from a network-accessible remote translation service, the second translated version of the search term being in a third language that is different from the first language and the second language (see Chen, [0024], “The ELSE 115 can translate the content at the identified locations of the network 120 into a specified language including the language of the query 110, one or more languages specified by the user, or both” where translation of query term to “a specified language” represents third language, [0051], “the search query can be translated from a first language, e.g., the user's language, into a base language, and translated into multiple languages from the base language” where one of the “multiple languages” represents third language); and 
request that the search be executed by the search engine based on the search term, the first translated version of the search term, and the second translated version of the search term (see Chen, [0024], [0051] – [0052], search for matching content based on translated query terms into multiple languages; Liu, [0080] – [0085]). 

For claims 9, 17, the combination teaches wherein the cross-language search manager is further configured to: 
terminate at least one of the obtaining, requesting, receiving or returning operations performed thereby in response to determining that a set of search results returned from a search executed by the search engine based on the search term and the first translated version of the search term has already produced the sufficient number of search results (see Chen [0043], [0050] – [0052], “If the search engine retrieves poor or insufficient search results for reasons including the language of the search queries, the search engine can be configured to activate the ELSE 115 in order to expand the language search” where if search returns sufficient number of search results, results for search will be returned). 



Claims 2-4, 11-13, 29, is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al., US 2014/0358890 (Hereinafter Liu) in view of Chen, US 20090024595 (hereinafter Chen) and further in view of Datar et al., US 8,375,025 (hereinafter Datar).

For claims 2, 11, 29, Datar teaches a search query transformer that is configured to transform the search query from a non-localized form to a localized form by identifying different language versions of a metadata field to which the search term will be applied and assigning search relevancy weights to each of the different language versions of the metadata field (see col. 6 lines 4-18, “adjust the ranking scores (i.e., adjust the scores that determine the relative positions) of the content items based on the query language preference and the language selection statistics of the content items (308). This can be done, for example, by generating a weight for each content item based on the language selection statistics for the respective content item and a language preference for the query. Each weight can, for example, multiply an initial ranking score to increase and/or decrease the score of a content item” where weight assigned to query term based on language preference of user represents transformation to localized form).  It would have been obvious to one skilled in the art at the time of the invention to modify the teachings of Liu and Chen with the teachings of Datar to provide weighted preference for search results with content in the user’s native language (see Datar, col. 1 lines 20-28, “Based on the preferred language, the ranking of identified results can be modified to return documents or other content items corresponding to the search for "nurburgring" (the Nurburgring is a race track in Germany) with a German language preference. The results section 702 includes four German language results and two English language results. The language designations 704 would generally not appear on a results page, but are included here for purposes of explanation. The results 702 can be, for example, top ranked results that include results from the user's preferred language”).

The combination further teaches
wherein the search results evaluator is configured to determine whether execution of the localized form of the search query will produce the sufficient number of search results (see Liu, [0080] – [0081], determine whether search results meet threshold; Chen [0043], “If the search engine retrieves poor or insufficient search results for reasons including the language of the search queries, the search engine can be configured to activate the ELSE 115 in order to expand the language search” represents determining if “poor or insufficient search results” are returned for search query). 

For claims 3, 12, the combination teaches wherein the search query transformer is configured to transform the search query from the non-localized form to the localized form by: 
identifying a preferred language associated with the search query (see Chen, [0031], “The native language can be chosen by a system or by a user” language preference of the users” conducting the search query); and 
sending an identifier of a scoring profile to be used by the search engine, the scoring profile being selected from among a plurality of scoring profiles based on the preferred language associated with the search query, the selected scoring profile identifying the search relevancy weights to be applied to each of the different language versions of the metadata field (see Datar, col. 6 lines 4-18, “adjust the ranking scores (i.e., adjust the scores that determine the relative positions) of the content items based on the query language preference and the language selection statistics of the content items (308). This can be done, for example, by generating a weight for each content item based on the language selection statistics for the respective content item and a language preference for the query. Each weight can, for example, multiply an initial ranking score to increase and/or decrease the score of a content item”, col. 8 line 48 – col. 9 line 3, “example results shown can correspond to a search for "nurburgring" (the Nurburgring is a race track in Germany) with a German language preference. The results section 702 includes four German language results and two English language results. The language designations 704 would generally not appear on a results page, but are included here for purposes of explanation. The results 702 can be, for example, top ranked results that include results from the user's preferred language” where generated weight based on user preference language represents selecting a scoring profile to be applied to each search result in different language). 

For claims 4, 13, wherein the search query transformer is configured to transform the search query from the non-localized form to the localized form by: 
identifying a preferred language associated with the search query (see Chen, [0031], “The native language can be chosen by a system or by a user”, Datar, col. 3 lines 1-17, “identifying any indicated language preference of the users”); and 
assigning the search relevancy weights to each of the different language versions of the metadata field by including in the localized form of the search query a search relevancy weight for each combination of the search term and each of the different language versions of the metadata field (see Datar, col. 6 lines 4-18, “adjust the ranking scores (i.e., adjust the scores that determine the relative positions) of the content items based on the query language preference and the language selection statistics of the content items (308). This can be done, for example, by generating a weight for each content item based on the language selection statistics for the respective content item and a language preference for the query. Each weight can, for example, multiply an initial ranking score to increase and/or decrease the score of a content item”, col. 8 line 48 – col. 9 line 3, “example results shown can correspond to a search for "nurburgring" (the Nurburgring is a race track in Germany) with a German language preference. The results section 702 includes four German language results and two English language results. The language designations 704 would generally not appear on a results page, but are included here for purposes of . 


Response to Arguments

Applicant’s amendments, with respect to claims rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement have been fully considered and are persuasive.  The rejection 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement of claims 5, 6, and 14 has been withdrawn. 

Applicant’s arguments with respect to claim(s) 1-4, 6-13, 15-17, 21, 29 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kataria et al., US 2019/0129995. [0024], [0034]
Kruglick, US 2011/0231379. Fig. 2B, [0040].
Heymans et al., US 2009/0193003. 
Pierard et al., US 10,108,611. 
Panda et al., US 9,135,307.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENSEN HU whose telephone number is (571)270-3803. The examiner can normally be reached Monday - Friday 9-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENSEN HU/Primary Examiner, Art Unit 2169